DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              JESSA GREEN,
                                Appellant,

                                    v.

                         RAYNALD DOLISCA,
                             Appellee.

                              No. 4D19-833

                              [June 27, 2019]

   Appeal of nonfinal order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Karen M. Miller, Judge; L.T. Case
No. 2017-DR-001934-XXXX-NB.

  Michael Billings, Martin Kofsky and Jennifer Rosenblum of Slusher &
Rosenblum, P.A., West Palm Beach, for appellant.

  Steven Cripps of the Law Offices of Orsley & Cripps, P.A., West Palm
Beach, for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, CONNER and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.